1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRYL DUNSMORE,                                   Case No.: 20-cv-310-MMA (MSB)
12                                    Petitioner,
                                                        ORDER DISMISSING PETITION
13   v.                                                 WITHOUT PREJUDICE
14   GORE,
15                                  Respondent.
16
17         Petitioner is a California prisoner serving a sentence of 22 years in state prison as a
18   result of a March 10, 2010 conviction and June 3, 2010 sentence in San Diego Superior
19   Court case number SCS 215653, proceeding pro se with a Petition for a Writ of Habeas
20   Corpus pursuant to 28 U.S.C. § 2254.1 Doc. No. 1. Petitioner is currently detained at the
21   San Diego County Jail awaiting resentencing and claims the San Diego County Jail has
22   violated his “civil rights” and denied him his “due process rights” by obstructing his
23
24
     1
25     With respect to the length of sentence and year of conviction and sentence, the Court
     takes judicial notice of the abstract of judgment against Petitioner, which was filed as a
26   lodgment in a separate habeas corpus proceeding in this district. Doc. No. No. 28-2 at
27   42-45, CT 126-29, in S.D. Cal. Civil Case No. 13cv1193-GPC-PCL; see United States v.
     Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court may take judicial notice of its own
28   records in other cases, as well as the records of an inferior court in other cases.”)
                                                    1
                                                                                20cv0310 MMA (MSB)
1    ability to proceed pro per by interfering with his access to legal resources, legal property,
2    meaningful access to courts, and accommodations required by the Americans with
3    Disabilities Act. Id. at 5–10. For the reasons discussed below, the Court DISMISSES
4    the Petition without prejudice.
5                   FAILURE TO SATISFY FILING FEE REQUIREMENT
6          Petitioner has not paid the $5.00 filing fee and has not filed an application to
7    proceed in forma pauperis. Because this Court cannot proceed until Petitioner has either
8    paid the filing fee or qualified to proceed in forma pauperis, the Petition is subject to
9    dismissal without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254.
10                                          ABSTENTION
11         It is evident that Petitioner’s criminal case is ongoing in the state courts. Petitioner
12   indicates that his sentence has been reversed and the date of sentencing remains pending.
13   Doc. No. 1 at 1. As such, the court is barred from considering those claims pursuant to
14   Younger v. Harris, 401 U.S. 37 (1971). Under Younger, federal courts may not interfere
15   with ongoing state criminal proceedings absent extraordinary circumstances. Id. at 45-
16   46; see Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431
17   (1982) (Younger “espouse[d] a strong federal policy against federal-court interference
18   with pending state judicial proceedings.”). The Ninth Circuit has explained that:
19   “Younger abstention is appropriate when: (1) there is ‘an ongoing state judicial
20   proceeding’; (2) the proceeding ‘implicate(s) important state interests’; (3) there is ‘an
21   adequate opportunity in the state proceedings to raise constitutional challenges’; and (4)
22   the requested relief ‘seek(s) to enjoin’ or has ‘the practical effect of enjoining’ the
23   ongoing state judicial proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir.
24   2018) (quoting ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758
25   (9th Cir. 2014)).
26         Each of those criteria are satisfied here. Petitioner acknowledges that his criminal
27   case is ongoing in state court. Doc. No. 1 at 1. There is no indication Petitioner is unable
28   to petition the state courts for the relief he seeks; indeed, Petitioner indicates he has

                                                    2
                                                                                  20cv0310 MMA (MSB)
1    several petitions, applications or motions pending in various state courts. Id. at 2–6. It is
2    also clear that Petitioner’s state criminal proceedings involve important state interests.
3    Finally, given that Petitioner seeks, among other things, “complete reversal of
4    conviction,” see id. at 15, it is also evident that federal action would enjoin the ongoing
5    state criminal proceeding. Accordingly, abstention is required. See Drury v. Cox, 457
6    F.2d 764, 764-65 (9th Cir. 1972) (“[O]nly in the most unusual circumstances is a
7    defendant entitled to have federal interposition by way of injunction or habeas corpus
8    until after the jury comes in, judgment has been appealed from and the case concluded in
9    the state courts.”); see also Juidice v. Vail, 430 U.S. 327, 337 (1977) (holding that if
10   Younger abstention applies, a court may not retain jurisdiction but should dismiss the
11   action).
12                                CONCLUSION AND ORDER
13         The Court DISMISSES the Petition without prejudice for failure to submit either
14   the required filing fee or request to proceed in forma pauperis and because the Court must
15   abstain from interference in Petitioner’s ongoing state criminal proceedings.2
16   IT IS SO ORDERED.
17   Dated: February 26, 2020                       _____________________________
18                                                  Hon. Michael M. Anello
19                                                  United States District Judge
20
21
     2
       To the extent Petitioner seeks to challenge the conditions of his confinement, he must
22   do so, if at all, in a civil rights complaint filed pursuant to 42 U.S.C. § 1983. See Preiser
23   v. Rodriguez, 411 U.S. 475, 499 (1973) (“[A] § 1983 action is a proper remedy for a state
     prisoner who is making a constitutional challenge to the conditions of his prison life, but
24   not to the fact or length of his custody.”); see also Nettles v. Grounds, 830 F.3d 922, 931
25   (9th Cir. 2016) (en banc) (first quoting Preiser, 411 U.S. at 487; and then quoting Skinner
     v. Switzer, 562 U.S. 521, 535 n.13 (2011)) (“[W]e hold that if a state prisoner’s claim
26   does not lie at ‘the core of habeas corpus,’ it may not be brought in habeas corpus but
27   must be brought, ‘if at all,’ under § 1983.”). If Petitioner wishes to pursue claims
     concerning the conditions of his confinement, he must file a new civil rights action
28   pursuant to 42 U.S.C. § 1983 which will be given a new civil case number.
                                                   3
                                                                                20cv0310 MMA (MSB)
